

117 HRES 586 IH: Expressing support for the United States Government to be a guaranteed buyer of vaccines and for the United States to develop a “Marshall Plan” for global vaccinations.
U.S. House of Representatives
2021-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 586IN THE HOUSE OF REPRESENTATIVESAugust 13, 2021Mr. Auchincloss (for himself, Mr. Krishnamoorthi, Mr. Peters, Mr. Espaillat, Mr. Pocan, Mr. Larson of Connecticut, Mr. Neguse, Mr. McGovern, Ms. Ross, Ms. Jayapal, Mr. Khanna, Ms. Strickland, Ms. Jacobs of California, Mr. Kahele, Mr. Welch, Mr. García of Illinois, Ms. Titus, Ms. Norton, Ms. Chu, Mr. Takano, Mr. Bowman, and Ms. Williams of Georgia) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing support for the United States Government to be a guaranteed buyer of vaccines and for the United States to develop a Marshall Plan for global vaccinations.Whereas, as the United States recovery from COVID–19 accelerates, the United States has an opportunity and a responsibility to provide global leadership in both vaccine procurement and delivery in the battle against the pandemic;Whereas the American Rescue Plan provided $11.5 billion to support a global COVID–19 response, including $750 million for global health activities to aid our global partners with health security, disease detection and response, and immunization;Whereas the Biden administration has committed to donating millions of vaccines to partners across the world and pledged to work with COVID–19 Vaccines Global Access, or COVAX, and other partners to ensure these doses are delivered fairly;Whereas United States diplomatic leadership led to the commitment of an additional 870 million doses of COVID–19 vaccines at the G7 summit, to ensure fair global access and pave the way to global recovery to address the secondary impacts of the pandemic including routine health service disruption, interrupted education, and exacerbated inequalities;Whereas expanding vaccine production and assuring safe and widespread distribution will give the United States greater leverage in vaccine diplomacy and act as a counterweight to the role being sought by China and Russia;Whereas just as the Marshall Plan aided in Europe’s recovery from the devastation of World War II, the commitment of United States vaccine resources can save countless lives and contribute to the recovery of global economies by leading a global vaccination initiative to beat back the pandemic and build response capacity for the future;Whereas a global population of over 7 billion people, many in low- and middle-income nations, and the likelihood of each of these 7 billion needing 2 to 4 doses of vaccine, both initially and as booster shots, will require the production of more than 12 billion doses immediately;Whereas administering vaccines safely and efficiently using multidose vials and separate syringes in nations with limited medical infrastructure and isolated populations presents significant logistical challenges;Whereas these delays can, and have already, led to the emergence of more dangerous and highly contagious variants of the disease;Whereas these immunizations cannot be administered without health care workers, all of whom must be prioritized in order to ensure those who are ill have medical professionals who are healthy and able to provide the necessary care;Whereas the United States should increase direct investments in the full vaccine manufacturing supply chain through public-private partnerships that will create jobs, leverage vaccine diplomacy, support the biomanufacturing industry, and enable the world to be better prepared for future pandemics;Whereas investment in the full supply chain, including fill and finish capacity, will allow the United States also to lead in addressing a major cause of health care-associated injury and death; andWhereas the United States has a responsibility to lead the world in COVID–19 immunization: Now, therefore, be itThat the House of Representatives—(1)affirms the United States enduring commitment to international partnerships that protect the health of all persons;(2)supports COVID–19 Vaccines Global Access and its mission to accelerate the development and manufacturing of COVID–19 vaccines to guarantee fair and equitable access;(3)emphasizes the need to distribute vaccines globally based on epidemiological and need-based formulas where infection rates are highest; (4)understands the importance of Advanced Market Commitments to ensure sufficient supply of end-product vaccines and component raw materials; and (5)encourages direct and comprehensive investment in the vaccine supply chain akin to the Marshall Plan of post-World War II recovery at a level sufficient to meet global needs by mid-2022.